Citation Nr: 0200604	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for
service connection for chorioretinitis of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from September 1955 to 
September 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found the veteran had not presented 
new and material evidence to reopen a claim for service 
connection for chorioretinitis of the left eye.

The Board notes it received additional evidence in November 
2001 in support of the veteran's claim on appeal, along with 
a waiver of RO consideration of that evidence.  See 38 C.F.R. 
§ 20.1304(c) (2001).  Thus, the Board will proceed with 
appellate review.  

The Board also notes that in the cover letter attached to the 
additional evidence submitted in November 2001, the veteran 
appears to raise a claim for an increased evaluation for his 
service-connected scar disability.  This issue is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed June 1960 rating decision and an unappealed 
February 1972
RO decision denied service connection for chorioretinitis of 
the left eye.

2.  Evidence received subsequent to the February 1972 
decision is significant and must be considered in order to 
fairly decide the merits of the claim for service connection 
for chorioretinitis of the left eye.





CONCLUSIONS OF LAW

1.  The February 1972 RO decision that denied service 
connection for chorioretinitis of the left eye is final.  See 
38 U.S.C.A. § 7105 (West 1991 &    Supp. 2001); 38 C.F.R. § 
20.1103 (2001).  

2.  New and material evidence has been presented to reopen a 
claim for entitlement to service connection for 
chorioretinitis of the left eye.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's request that his 
claim for entitlement to service connection for 
chorioretinitis of the left eye should be reopened and 
granted on the basis of new and material evidence.

A review of the claims file reveals that the claim for 
service connection of chorioretinitis of the left eye was 
previously denied by the RO in decisions dated in June 1960 
and February 1972.  The veteran was notified of each decision 
and his appellate rights, but he did not appeal either 
decision and both became final.  See   38 U.S.C.A. § 7105(a), 
(c) (West 1991 & Supp. 2001).  The record does not show that 
the veteran submitted any further evidence after the final 
decision rendered in 1972.  In August 1999, the veteran filed 
a claim for the same disorder and by a June 2000 rating 
decision, the RO found that no new and material evidence had 
been submitted.   

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156.  When a veteran seeks to reopen a final decision, 
the first inquiry is whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  Under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West,    12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (eliminating the 
concept of a well-grounded claim).

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R.     
§§ 3.102, 3.156 (a), 3.159, 3.326 (a)).  This act and 
implementing regulations set forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The Board finds that the RO has 
informed the veteran of the evidence needed both to reopen 
his claim and to establish service connection, as set forth 
in the rating decisions and letters, and a statement of the 
case.  As such, the Board finds that although the RO did not 
have an opportunity to directly apply the VCAA, the 
requirements under that law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (providing that when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran). 

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease in active military 
service.  See 38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The basis for the prior denials was that there was no in-
service clinical treatment for an eye condition.  Further, 
the September 1955 enlistment examination showed no 
abnormalities of the eyes and the veteran's visual acuity in 
the left eye was described as myopic, 20/200 distant, 20/100 
near, not correctable.  The September 1959 separation 
examination showed no abnormalities of the eyes and the 
veteran's visual acuity in the left eye was described as 
20/400 distant/near.  A post-service VA examination conducted 
in March 1960 showed a healed central chorioretinitis of the 
left eye with depression of the central vision to 1/200, 
peripheral field in tact.  Although there was a definite 
worsening in visual acuity during service, such change in 
refractive error does not constitute a disability for VA 
benefits purposes unless the change is attributable to an in-
service event.  See 38 C.F.R. § 3.303(c) (providing 
congenital or developmental defects, and refractive errors of 
the eye are not "diseases or injuries within the meaning of 
applicable legislation.").  From the record before the RO at 
that time, there was no such evidence of a link between the 
change in visual acuity and any in-service occurrences.  
Thus, the RO found that the chorioretinitis pre-existed the 
veteran's entrance into service and that the change during 
service was the result of normal progression and not due to 
aggravation of the pre-existing condition.

The evidence present at the time of the June 1960 and 
February 1972 decisions included the veteran's service 
medical records, the report on the VA examination conducted 
post-service in March 1960, and a letter submitted by the 
veteran and received by the VA in December 1959.  In summary, 
the veteran's service medical records and VA examination 
report reflected clinical findings of chorioretinitis of the 
left eye that pre-existed the veteran's entrance into service 
and no evidence that the condition proceeded beyond normal 
progression.  The December 1959 letter described the 
veteran's attempts to secure employment, which involved 
taking a series of tests.  He stated he failed the physical 
portions of the tests due to his left eye condition.  

Following the June 1960 and February 1972 decisions, the 
relevant evidence that has been associated with the veteran's 
claims file is summarized as follows.  

A letter from Paul A. Weber, M.D. dated in December 1998 
shows the veteran related a history of poor vision throughout 
his entire life that he believed stemmed from a hit to his 
left eye as a child.  The letter also shows findings of early 
glaucoma and a chorioretinal scar in the left eye, appearing 
to be more from toxoplasmosis than an injury.  A letter from 
Harold Ballitch, M.D. dated in January 2000 shows the veteran 
related that the vision in his left eye worsened from 20/200 
to 20/400 during service.  The letter indicates that the 
toxoplasmosis scar in the back of his left eye is inactive, 
vision 20/400, and that the glaucoma is chronic.

In September 2001, the veteran presented testimony at a 
hearing before the Board.  The veteran testified that during 
service, he was in the military police and worked three 
nights of swing shifts (4:00 a.m.-12:00 p.m.), three midnight 
shifts (12:00 a.m. -8:00 a.m.), and two dayshifts (8:00 a.m.-
4:00 p.m.) with two days off.  He stated he strained his eyes 
at night watching for suspicious activity while on alert.  He 
stated he complained of headaches and inquired whether 
glasses would alleviate the problem but was informed that 
glasses would not help.  He was given APCs (all purpose 
capsules).  The veteran's wife testified that the veteran 
complained of headaches and straining his eyes because he was 
unable to see at night.  She also testified that Dr. Ballitch 
gave her and the veteran a "common sense opinion" that 
working in the night could cause eyestrain, thereby worsening 
the veteran's eye condition, but he could not prove his 
opinion medically.  The veteran then testified that he was 
currently being treated-and had been since 1997-by Dr. 
Ballitch, a referral from another doctor the veteran had 
seen, retired optometrist Dr. Smith.  The veteran related 
that upon release from service, from September 1959 to 
January 1960, he sought employment with the Ohio State 
Highway Patrol, the Omar Baking Company, Ranco, and the Post 
Office.  Based on examination results of his left eye, only 
the latter two entities were willing to hire him. 

A letter from William C. Manthey, M.D. dated in November 2001 
reflects he reviewed some service medical records and 
concluded that the change in the visual acuity in the 
veteran's left eye that occurred in-service was due to some 
injury, an infectious process, or mascular insufficiency 
which took place during service.  

Other than the foregoing, as well as some other statements 
from the veteran, there is no other evidence concerning a 
left eye disorder.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the June 1960 and February 
1972 decisions.  The Board finds that some evidence is "new 
and material" within the meaning of VA legislation, and as 
such, there is a basis to reopen the claim for service 
connection.  In particular, the letter from Dr. Manthey is 
not previously of record and the letter contains an opinion 
which bears directly on the basis for denial of the claim in 
the prior decisions-specifically, the issue of whether the 
claimed disorder was aggravated during the veteran's active 
service.  Dr. Manthey indicates that the change in the visual 
acuity in the veteran's left eye occurring in-service must be 
due to some injury, an infectious process, or mascular 
insufficiency taking place during service.  The opinion lacks 
a supporting rationale for its conclusion, but nevertheless, 
is sufficiently significant that it must be considered in 
order to fairly decide the merits of the claim.  

In short, the Board finds that new and material evidence has 
been presented to reopen the claim for service connection for 
chorioretinitis of the left eye and the appeal is granted.


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for chorioretinitis of the left 
eye and the appeal is granted to this extent only and is 
subject to the following development.


REMAND

The Board notes that during the September 2001 hearing before 
the Board, the veteran testified that he had been receiving 
treatment from Dr. Ballitch since 1997.  The veteran 
indicated that he was also treated by a Dr. Smith and 
underwent an eye physical by Dr. Weber, whose findings were 
summarized in the previously mentioned December 1998 letter.  
The veteran stated that from September 1959 to January 1960, 
during his post-service job search, he underwent various 
examinations which included an evaluation of his eyes.  The 
RO should assist the veteran in obtaining these relevant 
treatment records.

The Board notes that the veteran has not been afforded a VA 
examination since March 1960.  The Board believes that an 
additional VA examination by a specialist in ophthalmology to 
ascertain the nature and etiology of the veteran's 
chorioretinitis of the left eye is necessary in reaching a 
decision in this case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:
		
1.  The RO, upon obtaining authorization 
from the veteran, should contact Harold 
Ballitch, M.D., Paul A. Weber, M.D., and 
Dr. Smith, so that copies of all their 
examination and treatment records may be 
obtained.  The RO should request the 
veteran to identify any other names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertinent to his claim for service 
connection of chorioretinitis of the left 
eye.  This request includes the veteran 
identifying the doctor(s) who conducted 
the examinations pursuant to requests by 
the Ohio State Highway Patrol, Omar 
Baking Company, Ranco, and the Post 
Office as described in his testimony 
presented before the Board as well as 
Marion Army Depot, General Motors Plant, 
and Huber Warco as described in his 
December 1959 letter.  After securing any 
necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment records from 
all sources adequately identified whose 
records have not previously been secured. 

2.  The RO should afford the veteran a VA 
examination by an ophthalmologist to 
ascertain the nature and etiology of the 
veteran's chorioretinitis of the left 
eye.  The claims folder in its entirety 
must be made available to the examiner 
prior to the examination.  All necessary 
tests and studies should be conducted.  
Following a review of the veteran's 
medical records and history, and upon 
examination of the veteran, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's chorioretinitis of the left eye 
preexisted his entrance into service, and 
if so, whether it permanently worsened in 
service.  If chorioretinitis of the left 
eye is determined to have been 
permanently worsened in service, the 
examiner should indicate whether the 
worsening in service was due to the 
natural progression of the disease.  If 
it is determined that the veteran did not 
have a left eye disorder that preexisted 
his military service, the examiner should 
clearly state whether it is at least as 
likely as not that chorioretinitis of the 
left eye is otherwise etiologically 
related to any incident of the veteran's 
military service.  The examiner must 
include the complete rationale for all 
opinions and conclusions expressed in a 
written report.

3.  Then, after undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
service connection for chorioretinitis of 
the left eye.  The veteran's claim should 
be readjudicated with consideration of 
all pertinent law, regulations, and Court 
decisions, and any additional action 
required to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should also 
be undertaken.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.   

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



